DAUKSCH, Judge,
concurring specially:
I also concur and add my thoughts by distinguishing this case from Scherer v. Liberto, 353 So.2d 1224 (Fla. 4th DCA 1978) which might seem to be in conflict. In Scherer, supra, the failure to act caused a deprivation of jurisdiction because a statute required the filing on or before the expiration of 20 days. Here, as Judge Letts notes, is a rule of an administrative agency which by its very nature cannot determine its own jurisdiction. It can, and did establish rules of practice but those rules are not *678jurisdictional and we do not have to apply so harsh a requirement as the statute mentioned in Scherer, supra, does.